TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00594-CR







Deron Tornell Robinson, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 47,072, HONORABLE JACK W. PRESCOTT, JUDGE PRESIDING






PER CURIAM

This is an appeal from a conviction for aggravated robbery.  Appellant pleaded guilty
pursuant to a plea bargain calling for punishment not to exceed twenty years imprisonment.  The district
court found appellant guilty and assessed punishment at imprisonment for fifteen years.  

The transcript contains a written waiver of appeal signed by appellant, his attorney, and the
trial judge.  This document, which reflects a knowing and voluntary waiver of the right to appeal, was
signed on the day sentence was imposed in open court.  A defendant who knowingly and intelligently
waives his right to appeal may not thereafter appeal without the consent of the trial court.  Ex parte
Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim.
App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to
indicate that appellant obtained the permission of the trial court to pursue this appeal.

The appeal is dismissed.


Before Justices Powers, Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Filed: November 6, 1997

Do Not Publish